Citation Nr: 9927857	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-21 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, a nurse, and the veteran's son


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from November 1964 to 
November 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a September 1994 rating 
decision, in which the RO determined that new and material 
evidence had not been presented to reopen the veteran's 
previously denied claim of service connection for PTSD.  The 
veteran filed an NOD in October 1994, and the RO issued an 
SOC in July 1995.  The veteran filed a substantive appeal in 
September 1995.  In July 1996, the veteran testified before a 
hearing officer at the VARO in Pittsburgh.  Supplemental 
statements of the case (SSOC) were issued in October 1997 and 
December 1997.  In March 1998, the veteran gave additional 
testimony before a hearing officer at the VARO in Pittsburgh.  
An SSOC was issued in May 1998.  Thereafter, the veteran's 
appeal came before the Board, which, in a February 1999 
decision, found that new and material evidence had been 
presented, reopened the veteran's claim, and remanded it to 
the RO for additional development.  


REMAND

In reviewing the veteran's claims file, and in particular the 
Board's February 1999 remand order, we note that the RO was 
instructed to undertake a number of matters of development 
with respect to the veteran's claim for PTSD.  

First, the RO was instructed to obtain from the veteran any 
names and addresses of health care providers from which the 
veteran had received treatment for PTSD.  In a June 1999 
letter from the RO to the veteran, the RO requested that the 
veteran sign and return an enclosed VA Form 21-4142 
(Authorization for Release of Information).  The RO's letter 
was sent to the veteran's address of record.  The claims file 
does not reflect that a reply was received from the veteran 
or that the RO's letter was returned as undeliverable.  

Second, the RO was requested to contact the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), or 
any other agency deemed appropriate, and request copies of 
records relating to the operation of the USS MUNSEE (AFT-
107), in and around the waters of Vietnam, so an attempt 
could be made to verify the veteran's reports that, while he 
was onboard, the ship came under fire on a number of 
occasions.  A deferred rating decision, dated in June 1999, 
notes that a development letter to USASCRUR needed to be 
written.  No letter to USASCRUR is of record, nor is there a 
response from that agency to any request from the RO.  
However, there is a VA Form 3101 (Request for Information), 
also dated in June 1999, which notes the veteran's pertinent 
military history, and requests information relating to the 
veteran's claimed combat experiences.  Whether this VA Form 
3101 was sent to USASCRUR, or any other agency, is not 
apparent from review of the claims file.  

Third, the veteran was to be afforded a VA examination to 
assess any information obtained in the course of the remand.  
In our previous decision, we pointed out that there were 
previous conflicting medical opinions regarding whether the 
veteran does or does not suffer from PTSD.  The record 
reveals that, after our remand, the veteran failed to appear 
for two scheduled VA examinations, reporting, through someone 
who telephoned the RO on his behalf, that he had the flu on 
one occasion and that he was in the hospital on the other.  
Finally, the RO was instructed to, after the above 
development was completed, review the evidence of record, 
make a determination on the veteran's claim, and if the 
determination was unfavorable, to issue an SSOC.  The record 
does not reveal that an SSOC was issued.  

The Board notes that, as provided by 38 C.F.R. § 19.31 
(1998), an SSOC will be furnished to the appellant and the 
representative, if any, when additional pertinent evidence is 
received after an SOC has been issued, or the most recent 
SSOC has been issued.  In this instance, no apparent 
pertinent evidence was been received by the RO to support the 
issuance of an SSOC.  However, we must be mindful that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order.  Where the remand orders of the Board are not complied 
with, the Board itself errs in failing to insure compliance.  
See Stegall v. West, 11 Vet.App. 268 (1998).  

In this instance the Board notes that, with respect to our 
remand order, there is no evidence of a request made by the 
RO to USASCRUR, or any other agency, for verifying 
information on whether the USS MUNSEE came under enemy fire 
while the veteran was aboard.  As noted above, there is not a 
copy of a development letter, although there is a VA Form 
3101 of record, with pertinent information on the veteran.  
However, there is no indication as to where, or to whom the 
VA Form 3101 was sent.  Furthermore, if a request was made, 
there is no record of any reply to the RO's request.  Thus, 
the Board finds that the evidence does not clearly reflect 
that its remand order has been complied with and therefore, 
this appeal must be remanded a second time so that the 
requested development can be accomplished.  

With regard to the fact that the veteran failed to report for 
VA examinations, and failed to respond to the RO's request 
that he sign and return the VA Form 21-4142 so that 
additional information pertinent to his claim might possibly 
be obtained, the Court has emphasized that "[t]he duty to 
assist in the development and adjudication of a claim is not 
a one-way street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 
(1996).  "If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  Thus 
the veteran should be made aware that his assistance in 
developing his claim is not an obligation to be taken 
lightly, and his lack of cooperation and assistance could 
result in denial of his claim.  

Accordingly, while we regret the delay, the veteran's claim 
for PTSD is REMANDED to the RO for the following action:

1. The veteran should once again be permitted to 
submit or identify any evidence in support of 
his claim.  Any evidence so identified should 
be obtained by the RO.  

2. If it has not already done so, the RO should 
contact the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, Virginia  
22150-3197, or other agency as the RO may deem 
appropriate, and request copies of any records 
relating to the operation of the USS MUNSEE in 
and around the waters of Vietnam, between May 
1965 and October 1968, so as to attempt to 
verify the veteran's reports that he was under 
fire while on board this ship.  

3. Next, the RO must make a specific 
determination, based upon the complete record, 
including any response from USASCRUR and/or 
other agency, as to whether the veteran was 
exposed to a stressor(s) in service, and if so, 
the nature of the specific stressor(s).  If the 
RO determines that the record establishes the 
existence of a stressor(s), it must specify 
what stressor(s) in service it has determined 
are established by the record.  In reaching 
this determination, the RO should address any 
credibility issues raised by the record.  

4. Upon completion of the above action, if the RO 
does determine that the record establishes the 
existence of a stressor(s), the veteran should 
be afforded an appropriate VA psychiatric 
examination.  The purpose of this examination 
is to determine whether the veteran currently 
suffers from PTSD.  If the veteran is found to 
have PTSD, the examiner should express an 
opinion for the record as to whether the 
veteran's claimed stressor(s) from his military 
service are etiologically related to any 
current PTSD.  The examining physician should 
specifically identify which, if any, 
stressor(s) are linked to any diagnosed PTSD, 
with reference to the stressor(s) determined by 
the RO to be established by the record.  All 
tests deemed necessary by the examiner must be 
conducted and the clinical findings and 
reasoning which form the basis of the opinions 
should be clearly set forth.  In the event the 
examiner finds that the veteran does not have 
PTSD, he or she should reconcile that 
conclusion with that of other examiners who may 
have differed with that conclusion.  The claims 
folder and a copy of this Remand must be made 
available to the examiner prior to the 
examination in order that he or she may review 
pertinent aspects of the veteran's service and 
medical history.  A notation to the effect that 
this record review took place should be 
included in the examination report.  

5. Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the 
RO should again adjudicate the veteran's claim.  
If action taken on the merits of the claim 
remains adverse to the veteran, he should be 
furnished a Supplemental SOC concerning all 
evidence added to the record since the Board's 
decision in February 1999, and he should be 
given an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.  

6. With regard to the instructions set forth 
above, the RO should inform the veteran of his 
obligation to cooperate by providing the 
requested information to the extent possible 
and by reporting for the scheduled examination.  
The RO should also inform the veteran that his 
failure to cooperate may result in adverse 
action pursuant to 38 C.F.R. §§ 3.158, 3.655.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law. No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



